DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 06/02/2022 with RCE for application number 16/392,977 (filed on 04/24/2019) in which claims 1-18 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-10 & 12-18, and 19 & 20 have been previously presented. Claims 2, and 11 have been previously cancelled. Claims 21 & 22 have been added as new claims. Accordingly, claims 1, 3-10, and 12-22 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority of provisional patent application No. 62/665247, filed on 05/01/2018.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 03/31/2020 & 02/04/2022 have been received and considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality/ Notice of Allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission(s) filed on 06/02/2022 have been entered.
Response to Arguments 
Applicant's arguments filed on 06//02/2022 have been fully considered and are addressed as follows: Applicant’s Arguments/ Remarks regarding potential rejections of the new claims 21, and 22 under the prior arts in records are persuasive in view of the current Examiner amended base claim 21 (see Examiner’s Amendment below, and see page 8 of June 2nd Remarks). 

Examiner’s Amendment 
The Amendments filed by applicant on 06/02/2022 have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communication with Mr. William F. Esser (Reg. No. 38,053) on 07/19/2022 (see Interview Summary dated 07/19/2022). The application has been amended as follows: 
In line 10 of the previously presented claim 1 filed on 06/02/2022, the phrase “; and” has been deleted, and replaced with the phrase - - and dividing the trailer representation vertically into two equal sections; - -
In line 12 of the previously presented claim 10 filed on 06/02/2022, the phrase - - and dividing the trailer representation vertically into two equal sections; - - has been added before the semicolon “;”
In line 3 of the previously presented claim 12 filed on 06/02/2022, the phrase “a threshold” has been deleted, and replaced with the phrase - - the threshold - -
In line 10 of the new claim 21 filed on 06/02/2022, the phrase “; and” has been deleted, and replaced with the phrase - - and dividing the trailer representation vertically into two equal sections; - -
In line 22 of the new claim 21 filed on 06/02/2022, the phrase “the threshold” has been deleted, and replaced with the phrase - - a threshold - -

Allowable Subject Matter
Claims 1, 3-10, and 12-22 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 02/03/2022 (see pages 8-10 of February 3rd Remarks) & 06/02/2022 (see page 8 of June 2nd Remarks), in view of Examiner’s amendments as indicated above, overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in Applicant Arguments/Remarks filed on 02/03/2022 & 06/02/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661